          Case 1:19-cv-02367-ABJ Document 47 Filed 04/08/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 PETER STRZOK,                                    )
                                                  )
                Plaintiff,                        )        Case No. 1:19-cv-02367-ABJ
                                                  )
        v.                                        )
                                                  )
 ATTORNEY GENERAL WILLIAM F.                      )
 BARR, in his official capacity, et al.,          )
                                                  )
                Defendants.                       )
                                                  )

                                                  )
 LISA PAGE,                                       )
                                                  )
                Plaintiff,                        )
                                                  )        Case No. 1:19-cv-03675-TSC
 v.                                               )
                                                  )
 U.S. DEPARTMENT OF JUSTICE, et al.,              )
                                                  )
                 Defendants.                      )
                                                  )
                                                  )

                    [CONSENT] MOTION FOR EXTENSION OF TIME

       Defendants U.S. Department of Justice and Federal Bureau of Investigation hereby move

for an extension of time to file their Reply in support of their Motion for Summary Judgment, ECF.

No. 14, and opposition to Plaintiff’s Rule 56(d) Motion, ECF No. 20, in Page v. U.S. Department

of Justice, No. 1:19-03675-TSC (Page). On March 30, 2020, the Court ordered that any extensions

of time in the Page case “be directed to this Court in light of the limited consolidation.” ECF No.

45 at 2, Strzok v. Barr, No. 1:19-cv-02367-ABJ (Strzok).

       Pursuant to Local Civil Rules 7(b) and (d), Defendants’ Reply is currently due on April 10,

2020, and Defendants’ opposition to Plaintiff’s Rule 56(d) Motion is due on April 17, 2020.
          Case 1:19-cv-02367-ABJ Document 47 Filed 04/08/20 Page 2 of 2



Defendants respectfully ask the Court to extend those deadlines until May 11, 2020, in light of the

COVID-19 pandemic’s impact on the federal government’s operations. It is also efficient to align

the due dates for those two related filings. This is Defendants’ first request for an extension of

time to file the reply brief and opposition to Plaintiff’s 56(d) Motion. Counsel for Defendants

contacted counsel for Plaintiff, who indicated that Plaintiff consents to the requested extension.



Dated: April 8, 2020                                  Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Branch Director

                                                      /s/ Bradley P. Humphreys
                                                      BRADLEY P. HUMPHREYS
                                                      GRACE X. ZHOU
                                                      Trial Attorney, U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, N.W.
                                                      Washington, D.C. 20005
                                                      Tel.: (202) 305-0878
                                                      E-mail: Bradley.Humphreys@usdoj.gov

                                                      Counsel for Defendants




                                                 2
        Case 1:19-cv-02367-ABJ Document 47-1 Filed 04/08/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
 PETER STRZOK,                                  )
                                                )
               Plaintiff,                       )      Case No. 1:19-cv-02367-ABJ
                                                )
        v.                                      )
                                                )
 ATTORNEY GENERAL WILLIAM F.                    )
 BARR, in his official capacity, et al.,        )
                                                )
               Defendants.                      )
                                                )

                                                )
 LISA PAGE,                                     )
                                                )
               Plaintiff,                       )
                                                )      Case No. 1:19-cv-03675-TSC
 v.                                             )
                                                )
 U.S. DEPARTMENT OF JUSTICE, et al.,            )
                                                )
               Defendants.                      )
                                                )
                                                )

                                   [PROPOSED] ORDER

       Having considered Defendants’ motion for extension of time in Page v. U.S. Dep’t of

Justice, No. 1:19-cv-03675-TSC (Page), the parties’ agreement, and for good cause shown, IT IS

HEREBY ORDERED:

       Defendants’ motion is GRANTED.

       The deadline for Defendants to file their Reply in support of the Motion for Summary

Judgment, ECF No. 14, and opposition to Plaintiff’s Rule 56(d) Motion, ECF No. 20, in Page is

hereby EXTENDED until May 11, 2020.

       A copy of this Order shall be docketed in Page, No. 1:19-cv-03675-TSC.
         Case 1:19-cv-02367-ABJ Document 47-1 Filed 04/08/20 Page 2 of 2



         SO ORDERED.



Dated:
                                            Hon. Amy Berman Jackson
                                            United States District Judge




                                        2
